DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation: “time ratio” (Claim 6, ln.4) is unclear, but for further examination is interpreted as meaning a ratio with respect to time, or a ratio in which the variables are a function of time.   Appropriate correction is required.  Subsequently, Claim 7 is also rejected for its dependency on rejected Claim 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. USPG Pub No.: US 2020/0301330 in view of Muramatsu USPG Pub No.: US 2015/0037052.
Regarding Claim 1, Yoshida teaches a fixing unit (see figure 3) comprising: 
a tubular film (51); 
a pressure roller (53) configured to form a nip portion with the film, the pressure roller being configured to rotate around a rotational axis that extends in a longitudinal direction (see figures 3-4c); 
a heater (54) configured to heat the film and arranged in an interior space of the film, the heater including a first heating element (54b-1) and a second heating element (54b-2), the second heating element having a length in the longitudinal direction shorter than the first heating element (see figure 3-4C); 
a detector (59) configured to detect a temperature of the heater; 
a switcher (figure 4C, relay 57) configured to switch which of the first heating element and the second heating element is supplied power from a power supply (seen in figure 4C); and 
a controller (figure 2, 94 which controls the relevant power control unit 97) configured to control the switcher, the controller being configured to execute 
a first control of a first electric energy and a second electric energy, the first electric energy being an electric energy to be supplied per unit period in a case where power is supplied to the first heating element, the second electric energy being an electric energy to be supplied per unit period in a case where power is supplied to the second heating element (see figures 4A-7D which demonstrate that 54b1 and 54b2 each operate at a first and second electric energy per unit time, and figure 2 which demonstrates that they are controlled by a controller to do so).
a second control of causing the switcher to switch, during an execution period of a job of forming an image on a recording material, between a state in which power is supplied to the first heating element by the first electric energy and a state in which power is supplied to the second heating element by the second electric energy (see figure 5, S108 to S117 in which the relay switches the heaters, which are at predetermined power amounts based on desired temperature, during a period of job execution). 
Yoshida is silent in explicitly teaching a first control of determining a first electric energy and a second electric energy based on the temperature of the heater detected by the detector and a target temperature of the heater.  However, Muramatsu teaches a first control of determining a first electric energy and a second electric energy based on the temperature of the heater detected by the detector and a target temperature of the heater (see figure 5 which shows thermistors TH1-TH5 that are used, in conjunction with a predetermined power setting for each individual heater based on sheet size, to determine independently determine the electric energy to each of the heating regions; also see [0066]).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of Yoshida with those of Muramatsu in order to account for paper size passing through different regions of the heater (as discussed in the summary of Muramatsu as well as [0066]-[0073]).
Regarding Claim 10, Yoshida teaches the fixing unit according to claim 1, wherein the controller is configured to perform the second control such that a ratio of an accumulated amount of electric energy per unit length of the second heating element supplied to the second heating element to an accumulated electric energy per unit length of the first heating element supplied to the first heating element is a predetermined energy ratio (see figures 4C and 5).
Regarding Claim 18, Yoshida teaches the fixing unit according to claim 1, wherein the detector includes a thermistor [0039].
Regarding Claim 19, Yoshida teaches The fixing unit according to claim 1, wherein the film is nipped by the heater and the pressure roller, and an image on a recording material is heated by the film at the nip portion (figure 3).
Regarding Claim 20, Yoshida teaches an image forming apparatus comprising: an image forming portion configured to form an image on a recording material (see figure 1); a sheet feeder configured to feed the recording material to the image forming portion (see figure 1); and the fixing unit according to claim 1.
Regarding Claim 20, Yoshida teaches the image forming apparatus according to claim 20, wherein, in a case where a recording material fed from the sheet feeder is not detected within a predetermined time, the controller is configured to supply power of the first electric energy determined by the first control to the first heating element until the recording material fed from the sheet feeder is detected (see figures 1-4C). 
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. USPG Pub No.: US 2020/0301330 in view of Muramatsu USPG Pub No.: US 2015/0037052 in further view of Furuyama US Patent No.: 10,732,549.
Regarding Claim 2, Yoshida teaches the fixing unit according to claim 1, but is silent in teaching wherein the power supply is an AC power supply, wherein the unit period is an integer multiple of a half-cycle of power supply frequency of the AC power supply, and wherein the controller is configured to execute the first control and the second control by a cycle of the unit period, and to cause power supply to the first heating element or the second heating element by the cycle of the unit period.  However, Furuyama teaches wherein the unit period is an integer multiple of a half-cycle of power supply frequency of the AC power supply, and wherein the controller is configured to execute the first control and the second control by a cycle of the unit period, and to cause power supply to the first heating element or the second heating element by the cycle of the unit period (see col.10, lns.45-62, figures 8 and 12, and Claim 1).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of Yoshida with those of Furuyama because when the control cycle is not an integer multiple of a cycle of a clock signal of a CPU included in a computation control circuit of the control device, a deviation occurs between the control cycle and a cycle of the commercial power source (=1/frequency of commercial power source) and, after a relatively long period of time, an error occurs in the duty ratio control (as discussed in Furuyama col.10, lns.45-62).
Regarding Claim 3, Furuyama as applied above, teaches the fixing unit according to claim 2, wherein the controller is configured to cause power supply to the first heating element and the second heating element by phase control (see col.10, lns.45-62, figures 8 and 12, and Claim 1, assuming the structure of Yoshida is modified with such a control).
Allowable Subject Matter
Claims 4-5, 8-9, and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852